Citation Nr: 1525175	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 2001 for the grant of service connection for left ear hearing loss disability.

2.  Entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for right ear hearing loss disability.

3.  Entitlement to an effective date earlier than March 15, 2004, for the grant of service connection for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected vertigo.

5.  Entitlement to an initial compensable evaluation for the service-connected left eardrum rupture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Veteran served on active duty from February 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that implemented a Board decision by granting service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the effective dates of service connection assigned by the RO.   

Also on appeal is a September 2011 RO rating decision that granted service connection for vertigo and left ear drum rupture.  The Veteran appealed the initial ratings assigned by the RO.

In April 2015 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is of record.   

FINDINGS OF FACT

1.  Service connection for left ear hearing loss was finally denied by a rating decision in January 1955; service connection for bilateral hearing loss was finally denied in a September 1986 rating decision. 

2.  The next claim for service connection for hearing loss was received on January 3, 2001. 

3.  The Veteran is not shown to have had right ear hearing loss to a degree considered by VA to be a disability prior to November 5, 2007.

4.  The Veteran's original claim for service connection for tinnitus was received by VA on March 15, 2004. 

5.  From August 28, 2009, the Veteran's vertigo disability has been manifested by dizziness and occasional staggering.  

6.  The Veteran's left eardrum rupture has not been manifested by compensable residuals other than hearing loss, tinnitus and vertigo.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an effective date earlier than January 3, 2001 for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R.   § 3.400 (2014). 

2.  The requirements to establish entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.85, 4.86 (2014).


3.  The requirements to establish entitlement to an effective date earlier than March 15, 2004 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

4.  The requirements for an initial evaluation of 30 percent, but not more, for vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Code 6204 (2014).

5.  The requirements to establish entitlement to an initial compensable evaluation for the service-connected left ear drum rupture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.14, 4.87, Diagnostic Code 6211 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The issues adjudicated herein arise from original grants of service connection.         In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify on that issue has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded appropriate VA medical examinations.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court)  held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal and the Veteran testified as to the onset of his disabilities, his symptomatology, and why he feels earlier effective dates are warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Effective Date of Service Connection

Applicable Legal Principles

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r). 

In order for benefits to be paid to any individual under the laws administered         by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate the claims and what the evidence in     the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Review of the evidence of record shows that the Veteran submitted an original claim in April 1954 seeking service connection for "trouble with my ears."  Development demonstrated a history of problems related to the left ear and did not show a current right ear disorder.  The RO issued a rating decision in May 1954 that denied service connection for left ear trouble to include chronic suppurative otitis media, mastoiditis, and hearing loss.

In June 1954 the Veteran submitted a letter asking to reopen the claim, enclosing private medical treatment records, but the same month the RO responded by issuing a rating decision that confirmed and continued the denial.  

In January 1955 the Veteran submitted additional evidence in the form of lay "buddy" statements and again asked the RO to reconsider the claim.  Later that month the RO again issued a rating decision informing the Veteran that denial of service connection was confirmed and continued.  The Veteran was notified of the denial but did not appeal.

In August 1963 the Veteran submitted a request for VA outpatient treatment for his left ear, which was discharging and painful and had some hearing loss.  In the same month the Veteran was notified by letter from the medical center that his request for outpatient treatment was denied because the left ear was not service-connected.

On April 17, 1986 the Veteran filed a claim seeking service connection for his left eardrum rupture.  In June 1986 the RO sent the Veteran a letter advising him that service connection for a left ear condition had previously been denied on several occasions, that he had been advised of such on several occasions, and that the condition was not service connected because it was not incurred in or aggravated by military service.  

In August 1986 the Veteran submitted a letter to VA seeking service connection    for bilateral hearing loss.  In September 1986 the RO issued a rating decision that denied bilateral hearing loss.  The notification letter advised the Veteran that right ear hearing loss was denied, and provided appellate rights.  The Veteran did not appeal that decision.

The Veteran again filed a claim seeking service connection for bilateral hearing loss that was received by the RO on January 3, 2001.  In response, the RO issued a rating decision in November 2001 that denied service connection for right ear hearing loss because the Veteran's most recent VA audiological evaluation did    not show hearing loss to a disabling degree; the rating decision denied service connection for left ear hearing loss based on a determination that the disorder was not related to service.  The Veteran appealed the November 2001 rating decision to the Board.  

In March 2004, while the appeal was pending, the Veteran filed an original claim seeking service connection for tinnitus; this claim was denied by an RO rating decision in August 2004.  The Veteran appealed, and this issue was added to the hearing loss claims already on appeal.  

In a September 2008 decision, the Board found that the rating decisions in January 1955 and in September 1986 were final.  However, the Board reopened both claims for adjudication on the merits, and remanded these claims to the RO for further development along with the issue of service connection for tinnitus.  The Board subsequently granted service connection for right and left ear hearing loss and for tinnitus by a decision in June 2009, which was implemented by the July 2009 rating decision on appeal.

In June 2011 the Veteran testified before the RO's decision review officer (DRO) that he feels he is entitled to an earlier effective date or service connection because tinnitus and hearing loss were noted while he was still in service.  He advanced essentially similar argument to the Board during his Travel Board hearing in April 2015.

The Board finds on review of the file that the Veteran is not shown to have an unadjudicated claim of service connection for hearing loss prior to January 3, 2001.  His prior claims were finally denied, the last time occurring in September 1986.  As the Veteran did not appeal that decision, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014).  

The Board acknowledges that the August 1986 claim, and possibly the April 1986 claim, included his left ear hearing loss, that the June 1986 letter advising him that service connection had been denied for his left ear on multiple occasions did not include appellate rights, and that the September 1986 notice letter advising the Veteran of the September 1986 rating decision only listed "hearing loss right."  That letter included appellate rights.  
 
In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that where a veteran files more than one claim with the RO at the same time and the RO's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to    run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the RO's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where an RO's decision provides a veteran with reasonable notice that his claim for benefits was denied.  It was noted that whether or not the RO's decision was appealed has no bearing on the reasonableness of the notice afforded by that decision.  See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009). 

Subsequently, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010) the Court has identified four factors for consideration when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Cogburn, 24 Vet. App. 205, at 212-12.

In this case, in response to the April 1986 claim, the Veteran was advised in the June 1986 letter that a left ear condition had been denied service connection on several occasions and the reason for that denial.  He was advised that the RO "was sorry we cannot give you a more favorable reply."  Such notice advises the Veteran that his claim for his left ear was denied.  The September 1986 rating decision explicitly denied bilateral hearing loss.  While the computer generated notice letter mentioned only "hearing loss right," his claim for bilateral hearing loss indicates his left and right ear hearing loss claims were related.  Finally, the Veteran was represented by a service organization at the time of the September 1986 rating decision, and review of the rating decision itself notes that the representative initialed the rating decision in Block 27, indicating the representative was aware of the denial of the claim for bilateral hearing loss. 

Accordingly, the Board finds the Veteran was on sufficient notice that his 1986 claims for left ear hearing loss were denied, and the appellate period began to run following the September 1986 notice of the denial of his claim, which also advised him of the pertinent appellate rights.  See Deshotel and Cogburn, both supra.  As the Veteran did not appeal the 1986 rating decision, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014).  
 
The next claim for service connection for hearing loss was filed January 3, 2001. Accordingly, as the prior decisions became final, the effective date of service connection for left ear hearing loss can be no earlier than the date the reopened claim was received-January 3, 2001.  38 C.F.R. § 3.400(q), (r).  

With respect to right ear hearing loss, a claim for service connection for right ear hearing loss was raised in January 2001.  However, in the absence of proof of  present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA and private audiological evaluations in September 2000, September 2001, April 2002 and April 2004 clearly demonstrate that the Veteran's current right ear hearing impairment was not disabling under the criteria of 38 C.F.R. § 3.385.  It was not until a VA audiometric evaluation on November 5, 2007, that the Veteran's right ear hearing impairment met the definition of a disability.  Accordingly, service connection for right ear hearing loss cannot be earlier than the date entitlement arose, which is November 5, 2007, the earliest date that an actual disability was shown.  38 C.F.R. § 3.400(b).  

The Veteran asserts he should be service-connected from the date of his first claim for service connection.  However, as noted above, his claims prior to January 2001 were finally denied, and service connection was eventually granted based on a reopened claim.  The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date of receipt of the reopened claim or the date entitlement arose, unless the new and material evidence consists of newly received service department records that were not previously of record, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case the new evidence on which reopening was based did not consist of previously unconsidered service department records, so the exception does not apply.

Finally, there were no formal or informal claims seeking service connection for tinnitus prior to March 15, 2004, so an earlier effective date cannot be assigned for that disability.  The January 2001 claim specified hearing loss, and the attached discussion from the Veteran did not mention ringing in the ears or tinnitus.  While the Veteran's 1954 claim for compensation identified his disability as trouble     with his ears, his description of the disability specified that his ears run constantly.  He did not mention ringing or noise in his ears at that time.  Medical evidence associated with the claim at that time did not mention tinnitus or complaints of ringing in the ear.  During a two week hospitalization for otitis media of the left ear in 1955, there was no mention of tinnitus by history or during the hospitalization.  Thus, there is no indication that the claim for ear problems included a claim for tinnitus.  In any event, if that claim is now alleged to have included tinnitus, the May 1954 letter advising him that his "claimed condition of the left ear" was denied, and the subsequent denial letters reiterating the denial, to include the January 1955 letter, adequately reflect denial of the claim.  As noted above, such denial was not appealed and the decision is final.  Accordingly, an effective date earlier than March 15, 2004 for service connection for tinnitus is not warranted. 

Based on the evidence of record and analysis above the Board concludes the requirements to establish entitlement to earlier effective dates for service connection for left ear hearing loss, right ear hearing loss and tinnitus have not been met.  Accordingly, the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Evaluation of Service-Connected Disabilities

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Vertigo

Vertigo is evaluated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204 (peripheral vestibular disorders).  Under this DC a rating of 10 percent is assigned for occasional dizziness, and a rating of 30 percent is assigned for dizziness and occasional staggering.  A Note to DC 6204 states that objective findings supporting the diagnosis of vestibular disequilibrium are required before    a compensable evaluation can be assigned under this code; hearing impairment or suppuration shall be separately rated and combined.

The period under review begins in August 28, 2009, the date service connection for vertigo became effective.

During a December 2009 VA otolaryngology consult the Veteran described occasional sudden-onset vertigo.  The clinician stated the problem may be Meniere's disease and was probably not related to the left ear condition.

A June 2010 letter from Dr. WTK, the Veteran's private primary care physician (PCP), states the Veteran had significant vertigo causing episodic significant sense disorientation and nausea.  These episodes were infrequent (2-3 times per month with varying degrees of severity) but were unpredictable and disabling when they occurred.  

The Veteran had ossicular repair surgery of the left ear in July 2010.  During the preliminary history and physical (H&P) examination his chief complaint going into surgery was vertigo.  

A June 2011 letter from the Veteran's spouse asserts the Veteran had experienced bouts of dizziness throughout their marriage.

The Veteran had a VA examination for vestibular disorders in September 2013.  The Veteran stated that he now knew how to handle his vertigo but would still occasionally become ill and vomit.  During such attacks the Veteran would lie down and focus on something else; he took medication as needed, which provided some relief but not complete relief.  The Veteran described vertigo episodes occurring 1-4 times per month and lasting about an hour.  The Veteran was observed to have normal gait and he did not demonstrate vertigo or nystagmus on examination.  

In his April 2015 Travel Board hearing the Veteran testified that his vertigo causes him to stagger "all the time."  He also stated he takes medication (Meclizine) to control his symptoms; his dosage has remained constant over time.  He testified that he has daily dizziness, especially in the morning and when rising; he has bad episodes with vomiting 2-3 times per month.
 
On review of the evidence of record, the Board finds the Veteran has credibly described staggering due to his vertigo disability.  The rating criteria assign a 30 percent rating for occasional staggering.  Thus, after resolving all doubt in the Veteran's favor, the Board finds his disability more nearly approximates a level of disability consistent with the 30 percent rating under DC 6204.

The Board has considered whether a rating pursuant to DC 6205, which evaluates Meniere's disease, is warranted.  However, a confirmed diagnosis of that disorder is not shown in the records.  In this regard, the December 2009 VA otolaryngology consult noted his complaints "may" be Meniere's disease, but such diagnosis has not been shown in subsequent records.  In any event, a rating higher than 30 percent under DC 6205 is predicated on cerebellar gait, which is not shown in this case.  

In sum, based on the evidence of record and analysis above, the Board concludes the Veteran's vertigo approximates the criteria for a 30 percent rating, and his claim is granted to that extent.  The preponderance of the evidence is against a higher rating.

Evaluation of Left Eardrum Rupture

Perforation of the eardrum is evaluated under the criteria of 38 C.F.R. § 4.87, DC 6211.  There is no provision for a compensable evaluation under this DC. 

Potentially applicable to the Veteran's eardrum perforation are the rating criteria     for otitis media.  Under DC 6200 (chronic suppurative otitis media) a 10 percent rating is assigned during suppuration or with aural polyps; hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of the skull are rated separately.  Nonsuppurative otitis media (DC 6201) is rated based on hearing impairment.  The Board notes at this point that the Veteran is separately rated for bilateral hearing loss, tinnitus, and vertigo, and symptomatology associated with those conditions cannot be considered when evaluating the Veteran's left eardrum rupture.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The period under review begins September 7, 2010, the date service connection for left eardrum rupture became effective.

The Veteran had a VA audiological referral in August 2009 in which the clinician noted the Veteran's left eardrum to be normal on examination.

The Veteran had a VA otolaryngology consult in December 2009 for the purpose of fitting hearing aids.  The Veteran reported no recent drainage or infection in the left ear; he was "pretty much asymptomatic other than hearing loss."  On examination the left eardrum had no fluid or infection.  There was posterior monomeric membrane that was slightly retracted.  The clinical impression was wide mixed hearing loss in the left ear with wide air bone gap.  

The Veteran had a VA ear-nose-throat (ENT) evaluation in June 2010 to evaluate him for surgery for the left middle ear to correct the air-bone gap that had been previously identified.  The Veteran was noted to have a history of left ear infections.  Clinical examination showed that the incudostapedial joint was probably disconnected and the incus was not in contact with the stapes.  The clinical impression was chronic left otitis media with ossicular discontinuity; recommended treatment was exploratory tympanotomy and possible ossicular chain reconstruction.

VA treatment notes show the Veteran had ossicular repair in July 2010 (middle ear and eardrum) during which the surgeon confirmed the long process of the incus was eroded and not in contact with the stapes; the remainder of the middle ear was normal and without evidence of infection, inflammation or cholesteatoma.  The surgeon performed ossicular reconstruction with repositioning of the incus and tympanoplasty, which the Veteran tolerated well although there was some nausea the morning after surgery.  The Veteran subsequently presented to the VA outpatient clinic for post-surgical dressing changes, sometimes significant for purulent discharge from the wound.  However, an August 2010 otolaryngology note stated the Veteran had excellent results from surgery; the Veteran had a residual stopped-up feeling that   was not unexpected at that stage of healing.  In August 2011 the Veteran complained to the VA primary care clinic that he continued to feel stopped-up but he denied pain, fever or drainage.

The Veteran had a VA examination of the ears in September 2013.  The Veteran reported having had surgery in 2010 and complained of residual post-surgical tenderness.  Clinical examination of the external ear and ear canal was normal. 

In his April 2015 Travel Board hearing the Veteran testified that his left ear condition causes hearing loss and tinnitus; he endorsed having had surgery on the eardrum in July 2010 but denied current medications or treatment.  The Veteran stated he had constant drainage from the left ear prior to surgery but that drainage resolved after surgery.  The Veteran specifically denied any current residuals of the punctured eardrum other than hearing loss and tinnitus.

On review of the evidence of record, the Board finds that a compensable rating for left eardrum rupture is not warranted.  The Veteran is separately rated for hearing loss, tinnitus and vertigo, and there are no other residuals of the eardrum rupture on which compensation can be based.  A rating of 10 percent is potentially available under DC 6200 (chronic suppurative otitis media) but there is no clinical or lay evidence of suppuration since the Veteran's surgery in June 2010.  Similarly, a rating of 10 percent is potentially available under DC 6210 (chronic otitis externa) but there is no indication that the Veteran has experienced swelling, dry and scaly or serous discharge, and itching requiring frequent or prolonged treatment during the period under review.

In sum, based on the evidence of record and analysis above the Board finds the criteria for a compensable initial rating for left eardrum rupture have not been met.  Accordingly, the claim must be denied.

Other considerations

The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than January 3, 2001 for the grant of service connection for left ear hearing loss is denied.

Entitlement to an effective date earlier than November 5, 2007 for the grant of service connection for right ear hearing loss is denied.

An effective date earlier than March 15, 2004 for the grant of service connection for tinnitus is denied.

An initial evaluation of 30 percent for vertigo is granted, subject to the requirements applicable to the payment of monetary benefits. 

An initial compensable evaluation for left ear drum rupture is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


